DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on November 08, 2021 in response to PTO office action dated October 06, 2021. The amendment has been entered and considered.

Claims 1, 2, 5, 6, 8, 10, 11, 12, 15-18 and 20 have been amended. Clams 3-4, 13-14 have been cancelled.  Claims 1-2, 5-12, 15-20 are pending in this office action.

Applicant's amendment to claims with respect to the rejection of the claim under 35 U.S.C. § 101 has been fully considered.  As a result, the rejection has been withdrawn.

Applicant's amendment to claims with respect to the rejection of the claims under 35 U.S.C. § 103(a) has been fully considered but are moot in view of the new grounds of rejection.  

This Office Action is Final



Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-12 and 15-20  are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Olsson  et al. (US 2019/0317239 A1 A1) in view of  Perry et al. (US 2019/0135403 A1) further in view of Higgins et al. (US 2010/0030740 A1).

Regarding claims 1, 10 and 20 Olsson discloses an information processing apparatus comprising: 
processing circuitry configured to
specify a base map to be processed (see Olsson paragraph [0007], a geographic map updating system may include a base map element and an update element); and 
associate annexed data annexed to the specified base map with information regarding the specified base map and register the annexed data in ..database including a database that manages data regarding maps (see Olsson paragraph [0008],a method for updating the position of a geographic feature within a map. The method may include a step wherein a geographic feature is identified. In another step, a position measurement at a reference point of the geographic feature is determined. In some embodiments, a step may be included wherein photographs or other images of the geographic feature and surrounding environment may be generated. In another step, the geographic feature may be correlated to features representing the geographic feature within the base map. This step may include the use of pattern recognition, artificial intelligence, and/or other like algorithms or techniques to match geographic features between a base map and the updated geographic feature position data. In another step, the difference in position between reference points on the newly identified geographic feature and the same geographic feature within the base map may be determined. In another step, the image tile(s) or other feature region(s) containing the geographic feature may be translated based on the determined reference point position differences. In another step, the geographic feature position and related mapping data may be stored and optionally displayed). 
Perry expressly discloses a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both 

Olsson discloses, see Olsson paragraph [0075], the geographic feature identification data may include a time and date relating to the geographic features updated measured position. 

Higgins expressly discloses wherein the annexed data further includes context information and 
the context information includes at least one of information regarding a type of the annexed data, information regarding a user who has created the annexed data, or information regarding the state at the time of creation of the annexed data (see Higgins  paragraph [0022], FIG. 10 illustrates one embodiment of a process 800 of how a network containing temporal, spatial, and social network and topical data for a plurality of users, devices, and locations (such as a W4 COMN), can be used to enable the display of maps having enhanced content related to complex user contexts having who, where, when, and what criteria).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Higgins into the method of Olsson to have the context information includes at least one of information regarding a type of the annexed data, information regarding a user who has created the annexed data, or information regarding the state at the time of creation of the annexed data.  Here, combining Perry with Olsson, which are both related to processing 

Regarding claim 2  Olsson discloses wherein the annexed data includes at least one of written data written in the base map, address information indicating a location of the written data, data of map information added to the base map, address information indicating a location of the data of the map information, data of updating information for updating information included in the base map, and address information indicating a location of the data of the updating information (see Olsson paragraph [0007] The update element may further include a geographic feature identification element and one or more positioning elements. The geographic feature identification element may identify geographic features (e.g., manhole covers, traffic arrows, painted marks on a street, and/or other marks or features) within an area on the Earth's surface coinciding with the same features represented within the base map element. For instance, the geographic feature identification element may include a human or artificial intelligence or like machine learning algorithms identifying a geographic feature within a mapped area along the Earth's surface that may, generally through pattern matching or like algorithms, be matched to features within the base map element of the same area). 

Regarding claim 5, Olsson discloses see Olsson paragraph [0010] he geographic feature position updates may be selectively chosen by a user and/or through machine algorithms. In another step, geographic features within base map may be aligned to the 
Higgins expressly discloses wherein the processing circuitry is further configured to recognize the state at the time when the annexed data was created and generate the context information (see Higgins  paragraph [0022], FIG. 10 illustrates one embodiment of a process 800 of how a network containing temporal, spatial, and social network and topical data for a plurality of users, devices, and locations (such as a W4 COMN), can be used to enable the display of maps having enhanced content related to complex user contexts having who, where, when, and what criteria; see Higgins  paragraph [0119], A context enhanced mapping request can additionally include criteria that explicitly state the point of view of the mapping request. The mapping request can specify that enhanced content should be retrieved from the point of view of a group of persons known to the network. For example, a user 710 could enter a request context enhanced mapping request for businesses 732 or points of interest 724 which are related to person known to the network 760 through one or more topical IOs or whose profile data 761 indicate the businesses 732 are favored by one or more users 760).
a type of the annexed data, information regarding a user who has created the annexed data, or information regarding the state at the time of creation of the annexed data.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing systems and methods for displaying maps which are enhanced using, in part, data collected and stored by multiple devices on a network.

Regarding claim 6 Olsson discloses, see Olsson paragraph [0075], the geographic feature identification data may include a time and date relating to the geographic features updated measured position; see Olsson paragraph [0010] a quality metric may be generated describing how accurately the base map or image tiles or other feature regions within a base map align with the updated map data. In another step, the method may store and optionally display the updated base map and related data. 
Higgins expressly discloses wherein the created context information is included in the generated annexed data (see Higgins paragraph [0022], FIG. 10 illustrates one embodiment of a process 800 of how a network containing temporal, spatial, and social network and topical data for a plurality of users, devices, and locations (such as a W4 COMN), can be used to enable the display of maps having enhanced content related to complex user contexts having who, where, when, and what criteria; see Higgins  paragraph [0119], A context enhanced mapping request can additionally include criteria that explicitly state the point of view of the mapping request. The mapping request can specify that enhanced content should be retrieved from the point of view of a group of persons known to the network. For example, a user 710 could enter a request context enhanced mapping request for businesses 732 or points of interest 724 which are related to person known to the network 760 through one or more topical IOs or whose profile data 761 indicate the businesses 732 are favored by one or more users 760).).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Higgins into the method of Olsson to have the context information includes at least one of information regarding a type of the annexed data, information regarding a user who has created the annexed data, or information regarding the state at the time of creation of the annexed data.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing systems and methods for displaying maps which are enhanced using, in part, data collected and stored by multiple devices on a network.


Regarding claim 7, Olsson discloses, wherein the information regarding the base map includes data of the base map or address information indicating a location of the base map (see Olsson paragraph [0007] a geographic map updating system may include a base map element and an update element. The base map element may be or include a representation of the map area displaying features). 

Regarding claim 8, Olsson discloses, wherein the processing circuitry is further configured to acquire the annexed data from another apparatus, wherein associate the annexed data with the information regarding the specified base map and register the annexed data in the …database (see Olsson paragraph [0059] The term "updated data" used herein may refer to the revised geolocation of a geographic feature or reference point that may differ to the corresponding geographic feature or reference point in the base map as well as other data relating to the process of determining the revised geolocation. In some embodiments, such updated data may be collected through a utility locating and mapping procedure wherein the updated data may include the predicted positions of utility lines in the ground as well as other data relating to the utility lines). 
Perry expressly discloses a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both 

Regarding claim 9 Olsson discloses, the…database (see Olsson paragraph [0087] The base map 610 may be stored locally on computing device 665 and/or may be stored in a remote server or like cloud based computing system; see Olsson paragraph [0097] an updated utility map may be stored or optionally displayed based on the translated features and utility positions and related data. The method 1200 may be carried out in post processing where the data has been stored in a database or may be done in real time or near real time and displayed on a locator display, laptop, smart phone, and/or other computing device). 
Perry expressly discloses a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 


a specifying section that specifies a base map to be processed ((see Olsson paragraph [0007], a geographic map updating system may include a base map element and an update element); and 
…annexed data annexed to the base map specified by the specifying section, from a…database including a database that manages data regarding maps (see Olsson paragraph [0008],a method for updating the position of a geographic feature within a map. The method may include a step wherein a geographic feature is identified. In another step, a position measurement at a reference point of the geographic feature is determined. In some embodiments, a step may be included wherein photographs or other images of the geographic feature and surrounding environment may be generated. In another step, the geographic feature may be correlated to features representing the geographic feature within the base map. This step may include the use of pattern recognition, artificial intelligence, and/or other like algorithms or techniques to match geographic features between a base map and the updated geographic feature position data. In another step, the difference in position between reference points on the newly identified geographic feature and the same geographic feature within the base map may be determined. In another step, the image tile(s) or other feature region(s) containing the geographic feature may be translated based on the determined reference point position differences. In another step, the geographic feature position and related mapping data may be stored and optionally displayed). 
(see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)… a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 12, Olsson discloses, wherein the annexed data further includes at least one of written data written in the base map, address information indicating a location of the written data, data of map information added to the base map, address information indicating a location of the data of the map information, data of updating information for updating information included in the base map, or address information indicating a location of the data of the updating information see Olsson paragraph [0007] The update element may further include a geographic feature identification element and one or more positioning elements. The geographic feature identification element may identify geographic features (e.g., manhole covers, traffic arrows, painted marks on a street, and/or other marks or features) within an area on the Earth's surface coinciding with the same features represented within the base map element. For instance, the geographic feature identification element may include a human or artificial intelligence or like machine learning algorithms identifying a geographic feature within a mapped area along the Earth's surface that may, generally through pattern matching or like algorithms, be matched to features within the base map element of the same area). 

Regarding claim 15, Olsson discloses wherein the processing circuitry is further configured to reconstruct annexed data to be annexed to the base map, by using the annexed data…(see Olsson paragraph [0007] The geographic map updating system may further include a processing element for comparing and updating base map element data according to update element data. Data may further be stored within a data storage element). 
Perry expressly discloses read out (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have read out by the reading section.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 16, Olsson discloses, see Olsson paragraph [0009], a method for updating the position of a geographic feature within a map. This method may include 
Perry expressly discloses a reading section that reads out annexed data (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)… a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 
Higgins expressly discloses wherein the processing circuitry is further configured to recognize a state … the annexed data including the context information corresponding to the state (see Higgins  paragraph [0022], FIG. 10 illustrates one embodiment of a process 800 of how a network containing temporal, spatial, and social network and topical data for a plurality of users, devices, and locations (such as a W4 COMN), can be used to enable the display of maps having enhanced content related to complex user contexts having who, where, when, and what criteria; see Higgins  paragraph [0119], A context enhanced mapping request can additionally include criteria that explicitly state the point of view of the mapping request. The mapping request can specify that enhanced content should be retrieved from the point of view of a group of persons known to the network. For example, a user 710 could enter a request context enhanced mapping request for businesses 732 or points of interest 724 which are related to person known to the network 760 through one or more topical IOs or whose profile data 761 indicate the businesses 732 are favored by one or more users 760).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Higgins into the method of Olsson to have the context information includes at least one of information regarding a type of the annexed data, information regarding a user who has created the annexed data, or information regarding the state at the time of creation of the annexed data.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing systems and methods for displaying maps which are enhanced using, in part, data collected and stored by multiple devices on a network.


(see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have read out by the reading section.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 18, Perry expressly discloses wherein the processing circuitry is further configured to output the read-out annexed data together with the base map (see Perry paragraph [0290], The data manager 2102 manages data-writes into, and data-reads out of the global databases)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have read out by the reading section.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 

Regarding claim 19, Perry expressly discloses a map database (see Perry paragraph [0291], The data manager 2102 also manages the updates sent to the local databases at each distribution center 1801. In one embodiment, as the global skymap database 2100 and global terrain map database 2101 are updated, the data manager 2102 will monitor the regions where those updates are relevant, and will send at least a portion of those updates to distribution centers 1801 that are in the relevant regions).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Perry into the method of Olsson to have a map database.  Here, combining Perry with Olsson, which are both related to processing map data improves Olsson by providing several mirrored data stores to provide improved read speed, redundancy, and error recovery. 


Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tidd et al (US 2014/0073363 A1), discloses a server 103 … where hardware and/or software modules may be implemented to determine the locations of the access points. Specifically, processor 120 may have module 102 for processing the measurements received from the internal sensors of collector device 100, environmental context system 106 for determining environmental context of the device (e.g., whether the device is indoors or outdoors), user dynamic context system 108 for determining traveling dynamics of the user (e.g., whether the user is traveling upstairs, in an elevator, in a vehicle, etc.), relative positioning system 110 for determining the relative position to the access points from the collected measurements and context data, absolute positioning system 112 for determine the absolute position, for example, based on the GPS signals, harvesting manager 104 which determines the 

Khorashadi et al. (US 20110084804 A1), discloses … an annotated map 400 according to one implementation. Annotated map 400 may contain various annotations determined from user context information. For example, a base map 100 shown in FIG. 1 may resemble annotated map 400 after various annotations have been determined over time. As shown, annotated map 400 may include annotations for various rooms, such as "Conference Room A," "Mr. Jones' Office," "Mrs. Smith's Office," "Supply Room," "Computer Lab," "Conference Room C," "Mr. Black's Office," "Ms. Thomas' Office," "Mrs. Keller's Office," "Mr. Washington's Office," "Mr. Johnson's Office," "Conference Room B," "Litigation Room," Cafeteria," "Men's Restroom," and "Women's Restroom," to name just a few among many possible annotations for annotated map 400. Such an annotated map 400 may provide a visual means for a user to view a map and readily determine the identities of various rooms and/or areas on the map.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164